UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 57347 John Hancock Financial Trends Fund, Inc. (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: December 31, 2005 ITEM 1. REPORT TO SHAREHOLDERS. Table of contents Your fund at a glance page 1 Managers report page 2 Funds investments page 6 Financial statements page 10 Directors & officers page 28 For more information page 33 Dear Fellow Shareholders, After a year spent mostly in the red, the stock market managed to eke out modest gains in 2005 on the strength of rallies in the summer and late fall. During the year, investors worried about rising interest rates, spiking oil prices and hurricane disasters, all of which had the potential to derail the economy and corporate earnings growth. They both remained in good shape, however, and the broad market managed to finish the year in the black, as measured by the Standard & Poors 500 Indexs 4.91% return, including reinvested dividends. Financial stocks outpaced the market, with the Standard & Poors 500 Financial Index returning 6.50% . Leading the way were capital market-sensitive companies such as investment bankers, asset managers and trust and custody banks. Regional banks and thrifts mostly brought up the rear in this rising interest rate environment, which put a crimp on their net interest margins. We are again pleased to report that the Fund outperformed both the broad market and financial stocks as a group, returning 6.99% at net asset value. That return also topped the 6.57% return of the average open-end financial services fund, according to Lipper, Inc. As Jim Schmidt reports on the following pages, the biggest contributors to the Funds outperformance were its holdings in capital market-related companies and excellent stock selection which helped offset the Funds overweight in lagging regional banks and thrifts. The Funds result this year is a confirmation of the strength of the Funds management team, which has produced the Funds superb long-term net asset value returns shown on the next page. It also underscores the importance of asking shareholders several years ago for permission to broaden the Funds scope to allow it to invest in financial stocks beyond banks located in the Southeast.
